Citation Nr: 0531601	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  00-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The claimant served on active duty for training (ACDUTRA) 
with the Ohio Army National Guard from 24 April to 10 May 
1991 (17 days), and from 24 March to 12 May 1998 (49 days).

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This case was first remanded 
by the Board in June 2001 for additional evidentiary 
development, to include the collection of private medical 
records, medical and personnel records of the claimant's 
periods of ACTUTRA, a VA examination, and VCAA compliance.  
On remand, all of this development was conducted except 
proper VCAA compliance.  Accordingly, in April 2004, the 
Board again remanded the claim specifically for VCAA 
compliance.  The claimant was subsequently provided formal 
VCAA notice.  The Board finds that all development requested 
in each of the two prior Board remands has been completed in 
full.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The claimant clearly had a developmental/congenital L5 
sacralization defect which became symptomatic prior to 
service as early as age 13, the claimant withheld information 
of pre-existing low back symptoms at the time of each of his 
enlistments to the Ohio Army National Guard, and although the 
claimant's low back became symptomatic on use during each 
short period of ACTUTRA, there is no evidence that the 
claimant sustained any superimposed low back injury which 
resulted in a permanent increase in severity (aggravation) of 
the pre-existing low back defect during either period of 
ACTUTRA.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
either of the claimant's two periods of active duty for 
training totaling 66 days.  38 U.S.C.A. §§ 101, 1101, 1112, 
1113, 1131, 1132, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the claimant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimant in obtaining such evidence.

A review of the claims folder reveals that the initial rating 
decision issued in this appeal was accomplished prior to the 
adoption of VCAA.  However, the Board twice remanded this 
appeal for VCAA compliance.  In December 2001, the claimant 
was provided formal VCAA notice which informed him of the 
evidence necessary to substantiate his claim, the evidence 
that he was responsible to submit, the evidence VA would 
collect on his behalf, and informed him to submit any 
relevant evidence in his possession.  The claimant was again 
provided formal VCAA notice in December 2004.  The second 
notification specifically informed the claimant of the 
various types of evidence he might submit to substantiate his 
claim.  He was provided a point of contact of any questions 
he might have.

During the lengthy pendency of this appeal, VA has collected 
the service medical records and service personnel records 
from both periods of the claimant's ACDUTRA.  There are 
records of the claimant's private treatment, treatment with 
VA, and records of a VA examination.  All known available 
evidence has been 


collected for review.  The claimant was also provided with 
the regulatory implementation of VCAA, the laws and 
regulations governing entitlement to the benefits sought on 
appeal, and a complete explanation of the reasons and bases 
for previous decisions in statements of the case issued in 
May 2000, November 2003, and May 2005.  The Board finds that 
VCAA has been satisfied in this case.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The term "veteran" means a person who served in the active 
military service, and who was released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  
The term "active duty" mean full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. 
§ 101(21)(A).  The term "active duty for training" means 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22)(A).  The term 
"active military, naval, or air service" includes any period 
of active duty for training during which an individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24)(B).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of Section 1131 of this Title, every person 
employed in the active military service for six months or 
more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132.

The laws and regulations governing presumptive service 
connection for certain specified diseases, such as arthritis, 
and which provide a presumption of sound condition and a 
presumption of aggravation are only applicable to "veterans" 
as that term is defined in VA laws and regulations.  A 
claimant who only has service on ACDUTRA (for less than 6 
months) and who has no previously established service-
connected disabilities from that or any such period may not 
receive the presumptions of sound condition and aggravation.  
See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  A 
claimant who only has periods of ACDUTRA without any service-
connected disability therefrom also is not entitled to 
presumptive service connection for certain specified diseases 
and injuries at 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309; see also McManaway v. West, 
13 Vet. App. 60, 67 (1999).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestations of 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.

Facts:  With respect to the claimant's initial 17 days of 
ACDUTRA in April and May 1991, the Board notes that at the 
time of his March 1991 physical examination for enlistment, 
the claimant did not apparently report any previous history 
of chronic low back or psychiatric or substance abuse 
problems.  There was, however, a clear finding of abnormality 
with respect to the claimant's spine and other 
musculoskeletal functions accompanied by a notation of mild 
thoracic lumbar history.  This was apparently not considered 
service disqualifying and the claimant was admitted.  
However, approximately one week later in May 1991, the 
claimant presented for treatment and provided a history of 
chronic low back pain since 1983 at the time he had been age 
13.  He also first then reported multiple hospitalizations 
for depression, alcohol intoxication, and a previous suicide 
gesture.  After three days in basic training the claimant 
"realized that entry into the military lifestyle would be an 
error in judgment."  Among others, the finding from this 
clinical evaluation at the neurology clinic was chronic low 
back pain "epts" [existed prior to service].  The following 
day, the claimant was again seen and was requesting Codeine 
for treatment of low back pain, and he was told that this was 
not possible.  Physical examination, however, was noted to be 
"completely normal, unchanged from yesterday."  Treatment 
records at this time noted that the claimant had scoliosis 
and a missing piece of one disc.  He reported that the 
recruiter told him not to mention these problems and that he 
was also told not to mention allergies.  The claimant 
reported that he had changed his mind about enlistment and 
wanted out of service.  Records also indicate that the 
claimant "states he did not inform about this history during 
intake - but now feels that he has made an error in judgment 
and wants out of the military."  An X-ray study revealed a 
psuedosacralization at the L5 transverse process.  The 
following day, the claimant was referred for psychiatric 
evaluation and the diagnostic impression was disorganized 
schizophrenia.  The psychiatrist noted a history of several 
mental hospitalizations since the age of 13 with two suicide 
attempts, and that the "recruiter did a poor job."  Personnel 
records clearly reveal that the claimant was provided the 
opportunity of consulting counsel regarding his proposed 
entry level separation and that he waived this right.  The 
claimant was provided an entry level separation without 
characterization and was specifically separated, not for low 
back disability, but for emotional problems and an inability 
to adapt to military lifestyle.  These separation documents 
also clearly state that the claimant would not be permitted 
to reapply for re-enlistment within two years of his 
separation.  Records of this 17 days of active duty for 
training do not include any report or complaint of or any 
finding of any discrete or identifiable low back injury for 
the claimant.  

Following the claimant's administrative separation from the 
Army National Guard in 1991, private records reveal that he 
sought treatment with complaints of a sore back in February 
1994.  The diagnosis was back strain and he was given pain 
medication.  In September 1994, he was again seen for chronic 
back strain, then described as nonspecific mid-thoracic pain.  
In December 1994, he was seen at a private emergency room 
with complaints of chronic back pain since he was in service.  
X-ray studies of the thoracic and lumbar spine revealed 
lumbarization of S1.  Records from December 1994 notably 
include no history of injury.  The clinical assessment was 
mechanical low back pain.  

In a December 1997 applicant prescreening form prepared by 
the claimant in connection with his second enlistment with 
the Ohio Army National Guard, he denied ever having any back 
trouble.  In a December 1997 report of medical history 
prepared in connection with his second National Guard 
entrance examination, he denied ever having recurrent back 
pain, bone joint or other deformity, arthritis, rheumatism or 
bursitis, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.  He also denied 
having other than childhood illnesses, denied that he had 
ever been a patient in any type of hospital, denied that he 
had ever been rejected for or discharged from military 
service due to any physical, mental or other reason, and 
denied that he had ever attempted suicide.  On actual service 
examination in December 1997, no pertinent defects were 
noted.  At the troop medical clinic reception station in Fort 
Benning, the claimant denied having any injury or illness 
that he had failed to mention on his service entrance 
examination.

In April 1998, only 17 days after entering his second period 
of ACDUTRA, the claimant reported to the local military 
clinic stating that he had a pre-existing back injury.  He 
complained of low back pain with radiation and a history of a 
vertebral problem.  Examination disclosed a normal gait, 
motor strength was 5/5, and the assessment was mechanical low 
back pain with occasional radicular symptoms, but none 
demonstrated upon examination.  X-ray studies of the lumbar 
spine disclosed no abnormalities other than lumbarization of 
S1.  Several days later he reported being seen by three 
civilian doctors.  The following day he gave a history of 
chronic mechanical low back pain since age 13.  Three days 
later, he was again seen and reported a 14-year history of 
back pain, and that his back injury occurred before he joined 
the Army.  He was given a physical profile against certain 
physical activity until his medical records could be 
obtained.  At his next visit, X-rays were noted to be 
consistent with mechanical low back pain, and the claimant 
stated that he "wanted out of the service."  Examination 
revealed a full range of back motion, minimal tenderness over 
the L1-S1 paraspinal muscles, and no evidence of motor, 
sensory or reflex deficits.  X-rays were again interpreted as 
being normal except for lumbarization at L1, and the 
assessment was minimal mechanical low back pain, and it was 
indicated that the claimant's complaints were designed to 
achieve the secondary gain of getting out of service.

The claimant was hospitalized for evaluation in April 1998, 
due to suicidal thoughts and self-destructive behavior.  
After mental and physical evaluations, together with a 
collateral history from the claimant's parents, the claimant 
was assigned diagnoses of adjustment disorder with 
disturbance of emotions and conduct, alcohol dependence, 
polysubstance dependence-provisional (opioids, cocaine, 
hallucinogens, amphetamines), history of oppositional-defiant 
disorder.  The Axis II diagnosis was personality disorder not 
otherwise specified with borderline features.  The claimant 
was separated from his second enlistment.  Records of this 
49 days of active duty for training do not include any report 
or complaint of or any finding of any discrete or 
identifiable low back injury for the claimant.

In October 1998, the claimant submitted an application for VA 
disability compensation in which he acknowledged having back 
problems before entering ACDUTRA, and which sought service 
connection for back disability on the basis of aggravation 
while on ACDUTRA.  In addition to submitting duplicate copies 
of service medical records, he submitted copies of treatment 
records from his private physician from September and October 
1999 and January and February 2000 showing that he had 
persistent symptoms of mechanical back pain with some 
occasional radicular pain.  There was also CT scan evidence 
of moderate central stenosis at L4-L5 secondary to central 
disc bulging, and mild stenosis at L5-S1 which appeared to be 
congenital in nature.

In September 1999, the claimant's private physician submitted 
a four-sentence statement describing the claimant's low back 
problems in which he reported that the claimant "injured his 
back in the service."

In February 2000, the claimant submitted a statement in which 
he argued that his back disability had not pre-existed 
service and that his back was normal when he went into the 
service, but that he was released from service with a back 
disability.  In March 2000, the claimant submitted a 
notarized statement from both of his parents which attested 
to "the best of our knowledge," that in the period from early 
childhood until the spring of 1998 when their son entered the 
Army National Guard, he suffered no debilitating back 
problems that prevented him from performing all normal 
routine functions.  They stated that their son had lived at 
home with them during this period and was covered by 
insurance until age 20 or 21 and that he would have had any 
problems treated thereunder.  They disputed reported findings 
that the claimant had had back problems since he was 13 years 
old.

In February 2001, a private physician noted his treatment of 
the claimant and findings made from diagnostic studies, and 
discussed the possibility of proceeding with surgery.  This 
treatment record contains the claimant's own report that he 
had had no back or leg pain prior to a military injury.  The 
doctor wrote that given the claimant's age of 27 at the time 
and the fact that "he states that he has had no back or leg 
pain symptoms prior to the injury I feel it would be 
reasonable to conclude that the spine injury is a result of 
the military injury."

In April 2001, the claimant wrote again arguing that he had 
had no form of back problem prior to military service.  He 
now argued that a drill sergeant had required him to perform 
physical activities beyond the physical profile that he had 
been provided by military doctors and that he physically 
abused the claimant during service.

In December 2001, another private physician wrote that the 
claimant had been under his care since March 2001.  He 
pointed out that the claimant had undergone back surgery for 
an L5 spinal stenosis in April 2001.  He wrote that the 
claimant reported that his back pain began when he was in the 
military, "however he [the claimant] does not recall any 
specific injury to his back."  He pointed out that while the 
claimant continued to have back pain, there was no return of 
any radicular symptoms since surgery had been completed.  He 
also pointed out that the claimant was provided significant 
medication for pain.

In March 2003, the claimant was provided a VA examination 
with a review of his claims folder.  Both an examination of 
the claimant and a review of the claims folder was performed.  
The doctor pointed out that the claimant had undergone 
surgery for his low back, but that he continued to have 
chronic pain for which he was now prescribed chronic 
methadone management and Percocet.  The physician noted that 
the claimant told him that he had no history of any chronic 
back problem before entering into the military service in 
1998.  The claimant reported that he was beaten during 
service and underwent a number of physically and 
psychologically abusive interactions and states that he had 
chronic back pain as a result of the abuse, but, "the exact 
nature of that abuse is unclear."  "There was no specific 
injury to the back...."  He reported that the claimant stated 
that he was forced to do physical activity that he was not 
able to complete.  The physician noted that according to the 
claimant's medical records, "there is documentation of 
chronic pain in his low back which started as early as 
possibly 13 years old...."  He pointed out that the 
claimant's back became symptomatic during his first 
enlistment and that he was separated because of that and more 
importantly because of an inability to handle the stress.  He 
noted the clear documentation that the claimant had been seen 
for complaints of back pain and treatment therefor in the 
years between his two periods of active duty for training.  
The VA physician noted that a private physician had written 
that the claimant had been injured during military service, 
but the exact nature of any injury was not described by this 
doctor in any of his records.  

Current X-ray studies upon examination showed straightening 
of the lumbar lordosis and there was also sacralization of 
the L5 on the left transverse process.  There was mild 
scoliosis of the lumbar spine with convexity toward the left.  
There was no evidence of spondylolisthesis or spondylolysis.  
The impression was moderate narrowing of the lumbar spine 
from L1-2 down to L5-S1 with left sacralization of L5.  The 
impression from current physical examination remained as 
mechanical low back pain.  

This physician noted "a bit of discrepancy" between the 
claimant's reported history and the history documented in the 
medical evidence on file.  These records did reveal a history 
of chronic low back pain dating back as early as 13 years 
old.  The claimant apparently did not seek any specific 
medical attention for this that there was any documentation 
for, and the claimant denied ever seeking early medical 
attention.  The claimant reported having an injury of his low 
back during his second period of ACDUTRA, but the doctor 
wrote that there was no documentation of such injury or 
treatment for a back injury during that period.  After he was 
discharged from the military, it was some 2 years before he 
was referred to neurosurgical evaluation and treatment of his 
back.  This resulted in a surgical procedure and a normal 
postoperative course.  

This physician provided his opinion that it was less likely 
than not that there had been any specific injury that the 
claimant sustained during either of his two periods of 
ACDUTRA.  He further opined that without any significant 
injury to the claimant's back, it is unlikely that the 
problems the claimant was presently having were the result of 
any of this training.  He pointed out that the claimant 
claimed no back pain prior to service, but that this was 
contradicted by the evidence on file.  This physician opined 
that it was possible that if the claimant actually did have a 
preservice back injury that resulted in a herniated disc, 
that such injury might have been aggravated during the 
claimant's active duty for training, but he also pointed out 
that a herniated disc in the low back would eventually become 
increasingly symptomatic under the ordinary and natural 
progression of the disease.  He concluded that it was less 
likely than not that the back symptoms developed as a result 
of the claimant's military service given that he had no back 
injury prior to his time in the military.  The physician 
pointed out that he was essentially unable to be completely 
certain whether the claimant had a back injury prior to 
service.

Analysis:  A clear preponderance of the evidence on file is 
against the claimant's claim for service connection for a low 
back disability.  It is noteworthy, that in advancing this 
claim, the claimant initially argued that he knew that he had 
a back problem before he went into service, but that this 
back problem was aggravated or permanently increased in 
severity during his second enlistment.  During the lengthy 
processing of the claimant's appeal, however, the claimant 
has more recently adamantly argued that he never had any form 
of a back problem prior to military service and that all of 
his back problems are directly attributable to service.  
This, of course, demonstrates a clear inconsistency in the 
claimant's allegations in advancing his claim for VA 
benefits.  There is, in fact, considerable evidence on file, 
as discussed above, demonstrating that the claimant has a 
character for untruthfulness.  

A preponderance of the evidence on file clearly reveals that 
the claimant had a developmental/congenital L5 sacralization 
which resulted in intermittent and/or chronic low back pain 
commencing as early as age 13 in the claimant.  The claimant 
himself reported this on multiple occasions during both of 
his periods of active duty for training.  X-ray and other 
diagnostic studies have routinely corroborated the existence 
of an L5 (or S1) sacralization and this has been 
characterized as a congenital defect in the clinical evidence 
on file.  This pre-existing low back condition is not shown 
to have resulted from any discrete or identifiable injury, 
but instead to have been a developmental defect which 
resulted in chronic intermittent low back symptoms increasing 
with the claimant's age.  The claimant withheld this fact at 
the time of his initial enlistment, but revealed it only a 
short time after he was admitted to his first period of 
ACDUTRA.  

There is, however, a complete absence of any evidence of any 
discrete or identifiable injury to the claimant's low back 
during his first 17-day period of ACDUTRA in 1991.  Indeed, 
the claimant has at no time stated that he injured his low 
back during this time.  The claimant was separated from this 
initial enlistment based upon unsuitability which was 
primarily based on psychological factors and not the 
claimant's low back pain complaints.  The claimant was 
separated and barred from any re-enlistment for a period of 
two years. Following that separation, the claimant continued 
to seek treatment for low back pain although most clinical 
studies failed to result in any discrete or identifiable low 
back pathology.  

The claimant subsequently reenlisted for service in the Army 
National Guard and again withheld his significant past 
clinical history in its entirety during his physical 
examination for enlistment.  Again, not long after 
enlistment, the claimant immediately reported that history to 
military medical authorities.  The claimant continued to have 
chronic low back pain during his second 49-day period of 
ACDUTRA, but again the record is completely silent for any 
objective evidence of a discrete or identifiable injury to 
the claimant's low back during this period.  

In this regard, the Board finds it noteworthy that at no time 
from the period the claimant initially advanced this claim in 
1998 until much more recently did the claimant ever complain 
of having been abused, maltreated, beaten, or forced to 
perform physical activities beyond the profile which he was 
provided during his second period of ACDUTRA.  There is no 
objective evidence of such abuse or treatment in any of the 
evidence on file; the only evidence in this regard is the 
claimant's own allegations.  The claimant was again separated 
with an entry level separation based upon pre-existing 
physical problems which he had withheld at the time of 
enlistment.  It was only approximately two years after the 
claimant was separated from his second period of ACDUTRA that 
he again commenced seeking treatment for his low back, and it 
was at this time that sufficient disc narrowing was 
discovered to warrant surgical intervention which was then 
provided in April 2001, some three years after he was 
separated from his second period of ACDUTRA.

The clear preponderance of the evidence on file demonstrates 
that the claimant had a developmental/congenital 
sacralization at L5 which commenced becoming symptomatic at 
age 13.  The claimant withheld this fact at the time of his 
initial enlistment for ACDUTRA and although this pre-existing 
low back defect likely became symptomatic during the 
claimant's 17-day period of military service, there is a 
complete absence of competent evidence which demonstrates 
that the claimant sustained any form of superimposed injury 
during this short enlistment, and there is a complete absence 
of evidence showing any corresponding permanent increase in 
severity or aggravation of this pre-existing defect during 
this short enlistment.  

The chronology shows, as would be expected, that low back 
symptomatology from this congenital defect became 
increasingly more symptomatic over the intervening years 
based upon the fact that the claimant actually began to seek 
treatment for low back symptoms in the years between his two 
periods of ACDUTRA.  The claimant again sought enlistment in 
the Army National Guard and again withheld all information 
about this pre-existing problem at the time he was examined 
for enlistment.  The claimant's low back symptoms are again 
shown to have become symptomatic during the claimant's second 
49-day period of ACDUTRA, but there is again a complete 
absence of any competent evidence which shows any discrete or 
identifiable injury of the claimant's low back during this 
time, and there is a complete absence of evidence 
demonstrating that the claimant's pre-existing low back 
condition underwent any permanent increase in severity during 
this 49-day period.  

In this regard, it is noteworthy that X-ray studies performed 
during the claimant's second period of ACDUTRA disclosed no 
abnormalities other than lumbarization of S1.  Indeed, the 
clinical findings made at the time were not believed to be 
sufficient to adequately explain the degree of symptoms the 
claimant was complaining of at the time, and it was 
documented that these complaints were designed to achieve the 
secondary gain of getting out of the service.  Almost 2 years 
after the claimant was separated from his second period of 
ACDUTRA, in February 2001, that an MRI of the lumbar spine 
was read as essentially negative with minimal spondylosis at 
L5-S1 that eventually results in the claimant receiving 
actual laminectomy surgery for an L5 "spinal stenosis" in 
April 2001.  There were no findings made during the period of 
the claimant's second ACDUTRA consistent with the findings 
made nearly two years later resulting in the claimant's low 
back surgery.  

The most recent VA examination and claims folder review from 
May 2003 noted the claimant's inconsistencies and concluded 
that it was less likely than not that there was any specific 
injury sustained during either of his two periods of ACDUTRA 
which resulted in his current low back disability.  The 
doctor found that in the absence of a history of any 
significant injury to the back, it was unlikely that any of 
his current low back problems were attributable to any 
incident of military service.  Although this physician opined 
that training activity short of actual injury could have 
exacerbated the claimant's pre-existing low back problem, the 
natural progress of the claimant's pre-existing disease would 
eventually result in such exacerbations.

The Board finds that a clear preponderance of the evidence on 
file shows that the claimant had a congenital/developmental 
low back L5 sacralization which began giving the claimant 
symptoms as early as age 13, and that although his low back 
became symptomatic during each of his two short periods of 
ACDUTRA, there was no acute or identifiable injury of the low 
back during either of these enlistments, and there is an 
absence of competent evidence demonstrating any permanent 
increase in severity or aggravation during either of these 
two enlistments.  The objective clinical evidence on file 
does demonstrate that the claimant's low back became 
symptomatic on use with a likely increasing degree of 
severity over the progression of his lifetime, but that this 
was clearly the natural progress of the disease, as opposed 
to any discrete or identifiable injury which occurred during 
two relatively short periods of ACDUTRA.  The claimant did 
not develop sufficient low back disability to warrant 
surgical intervention until well after he was separated from 
his second period of ACDUTRA.  A low back disability was 
neither incurred in or aggravated by either period of 
ACDUTRA.

As reported in the objective evidence discussed above, the 
claimant has clearly demonstrated a character for 
untruthfulness.  He clearly misstated the truth regarding his 
physical, mental and substance abuse history on both 
occasions that he was examined for enlistment to active duty 
for training.  The claimant, himself, admitted withholding 
this information when, shortly after each enlistment, he 
subsequently presented with complaints of low back pain, 
admitting a long history pre-dating either period of active 
duty for training.  The claimant initiated his present claim 
by acknowledging a pre-existing low back condition, but 
arguing that he had sustained a permanent increase in 
severity or aggravation during his second enlistment.  Over 
the years, the claimant has changed his story to one of never 
having had any problem with his low back prior to service.  
The Board acknowledges that the claimant's parents submitted 
a notarized statement which indicates that the claimant never 
received any medical treatment for low back problems prior to 
service, but actual treatment is not the issue; the issue is 
whether the claimant actually had chronic low back 
symptomatology prior to ACDUTRA, and it is clear from a 
review of the records that he did.  

Although two or more private physicians commented in their 
clinical notes or written statements that the claimant 
injured his back in service, these statements are clearly 
based solely upon information provided them by the claimant 
himself.  It is noteworthy that no such statement is 
accompanied by any description of an actual discrete or 
identifiable injury sustained by the claimant.  The claimant, 
himself, has never provided a discrete or identifiable 
description of a low back injury which he sustained during 
service, only more recent general statements of being abused 
or beaten or forced to perform activities beyond the scope of 
his physical profile.  Because the claimant has demonstrated 
his willingness to misstate the truth to advance his own 
interests, the Board does not choose to accept these 
statements regarding physical abuse or beatings or required 
physical activities beyond profile as true.  

Finally, the Board would note that the claimant's two short 
periods of active duty for training in 1991 and 1998 do not 
entitle him to the presumptions of sound condition and 
aggravation which apply to "veterans" in accordance with the 
governing laws and regulations described above in this 
decision.  Neither is the claimant entitled to any 
presumptive service connection for arthritis if shown to have 
become manifest to a compensable degree within one year after 
he was separated from service.  Consistent with the case of 
Paulson v. Brown, 7 Vet. App. 466, the presumptions of sound 
condition and aggravation do not apply in a case where a 
claimant only served on ACDUTRA and has not previously 
established any service-connected disabilities from such 
service.  Accordingly, the standard of proof in the present 
appeal is not one of clear and convincing evidence, but only 
that a preponderance of the evidence on file is against the 
claimant's claim.  In this case, a preponderance of the 
evidence is against any finding that the claimant either 
sustained a low back disability during either period of 
active duty for training or that a pre-existing low back 
disability was aggravated during either period of active duty 
for training.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


